UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRACEY EMERSON; DENNIS M. CARTER,

                              Plaintiffs,                            20-CV-1552 (CM)
                      -against-                        ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
NYCHA,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiffs submitted the complaint without the filing fees or IFP applications. Within

thirty days of the date of this order, Plaintiffs must either pay the $400.00 in fees or each Plaintiff

must complete, sign, and submit an IFP application. 1 If Plaintiffs submit the IFP applications,

each application should be labeled with docket number 20-CV-1552 (CM). If the Court grants

the IFP applications, Plaintiffs will be permitted to proceed without prepayment of fees. See 28

U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. No summons shall issue at this time. If Plaintiffs comply with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiffs fail to

comply with this order within the time allowed, the action will be dismissed.




       1
           For Plaintiffs’ convenience, two IFP applications are attached to this order.
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 24, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
